Title: From Thomas Jefferson to John Jay, 13 March 1788
From: Jefferson, Thomas
To: Jay, John



Sir
Amsterdam Mar. 13. 1788.

Mr. Adams having announced to our bankers here his approaching departure from Europe, and referred them to me for counsel on our affairs in their hands, they sent me a state of them, and of the difficulties which were pressing at the moment, and impending more seriously for the month of June. They were urging me by almost every post on this subject. In this situation, information of Mr. Adams’s journey of leave to the Hague reached me on the day of his arrival there. I was sensible how important it was to have the benefit of his interference in a department which had been his peculiarly from the beginning, and with all the details of which he was as intimately acquainted as I was little so. I set out therefore in the instant, joined him at the Hague, and he readily concurred with me in the necessity of our coming here to confer with our bankers on the measures which might be proper and practicable. We are now engaged on this object, and the result, together with a full explanation of the difficulties which commanded our attention, shall be the subject of a letter which I shall do myself the honor of writing you by Mr. Adams to be forwarded by Colo. Smith who will go in the English packet. I avoid further particulars in the present letter because it is to pass thro’ the different post-offices to Paris. It will be forwarded thence by Mr. Short, whom I have desired to do himself the honour of writing to you any occurrences since my departure which may be worthy of being communicated, by the French packet of this month.
I have the honor to be with sentiments of the most perfect respect & esteem Sir, Your most obedient & most humble servant,

Th: Jefferson

